Name: Commission Regulation (EEC) No 1105/79 of 5 June 1979 amending for the second time Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 6 . 79 Official Journal of the European Communities No L 138 /9 COMMISSION REGULATION (EEC) No 1105/79 of 5 June 1979 amending for the second time Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regula ­ tion (EEC) No 235/79 (2), and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 3077/78 (3 ), as amended by Regulation (EEC) No 673/79 (4), recognized the equivalence with Commu ­ nity certificates of attestations accompanying hops imported from certain non-member countries and drew up a list of the bodies in these countries autho ­ rized to issue the attestations of equivalence ; Whereas, since that time , Spain has undertaken to comply with the requirements laid down for the marketing of hops and hop products and has autho ­ rized a body to issue attestations of equivalence ; whereas it is appropriate, therefore, to recognize these attestations as being equivalent with Community certificates and to allow into free circulation the products which they cover ; whereas it is necessary to supplement in this respect the Annex to Regulation (EEC) No 3077/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Hops, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3077/78 is amended by the addition of the following : Country of origin Bodies authorized to issue attestations Products CCT heading No SPAIN Servicio Oficial de InspecciÃ ³n , Vigilancia y Hop cones ex 1 2.06 RegulaciÃ ³n de las Exportaciones (SOIVRE), Hop powders ex 1 2.06 Madrid Saps and extracts of hops 13.03 A VI Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 175, 4 . 8 . 1971 , p. 1 . ( 2 ) OJ No L 34, 9 . 2 . 1979, p. 4. (3 ) OJ No L 367, 28 . 12 . 1978 , p. 28 . (4 ) OJ No L 85, 5 . 4 . 1979, p. 25 .